Citation Nr: 1220042	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-32 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a compensable rating for status post right inguinal hernia repair.

2. Entitlement to a compensable rating for ilioinguinal neuropathy prior to September 22, 2009 and 10 percent thereafter.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The  issues of entitlement to service connection for anxiety disorder and a low back disability were raised in December 2011 and during the Board hearing in February 2012 the Veteran raised the issue of service connection of substance abuse addiction secondary to a service-connected disability.  The issues have been raised by the record, but not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran, who is the appellant, served on active duty from February 1999 to October 2002.  

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2007 and in March 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Timely notices of disagreement were received in August 2008 and in June 2010 and timely substantive appeals were received in September 2009 and in October 2011.  The Board notes that the September 2007 rating decision denied entitlement to a compensable rating for ilioinguinal neuropathy and a rating decision in March 2010 granted a 10 percent rating for the ilioinguinal neuropathy effective September 22, 2009.  While there is correspondence in the claims folder dated from January 2009 to November 2011 regarding the claim for a higher rating for a lung disorder, the statement of the case in July 2009 addressed the issue of an increased rating for status post pneumothorax with reactive airway disease; however the Veteran in the September 2009 Form 9 Appeal indicated that he was not appealing this issue.  

In February 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  During the Board hearing the Veteran submitted additional evidence along with a waiver of initial RO review.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2012 the Veteran testified that there are no contemporaneous VA examinations which adequately evaluate the increased rating claims on appeal.  He stated that on August 25, 2011 he reported for a VA examination but because the examiner was a physician's assistant the examination was rescheduled with a neurologist.  A review of the record shows that on April 12, 2011, the Veteran failed to report for a VA examination and on August 25, 2011 a new VA examination was requested.  On September 9, 2011 the Veteran came in for an examination, which he cancelled.  Subsequently, the Veteran had VA examinations on November 12, 2011 and on November 19, 2011; however, these examinations are inadequate as they did not sufficiently address the severity of the right inguinal hernia repair and the impact the service-connected disabilities have on the Veteran's ability to be gainfully employed.  While the examiner noted on the November 12th examination report that the Veteran missed multiple days from school and concluded that as the Veteran was currently attending school he did not have functional limitations to prevent substantial gainful employment, the examiner did not provide an adequate rationale for her opinion and did not address the Veteran's extensive absence from school.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new examination is warranted to determine the current disability levels regarding the service-connected right inguinal repair and the extent to which the service-connected disabilities interfere with the Veteran's ability to be gainfully employed.  

The Veteran testified that in the past he was a cook and worked in construction; however, he no longer can be employed in these capacities due to his service-connected disabilities.  He also asserted that he was trained in a paralegal program but he cannot be hired to work as a paralegal or in an office environment because of medical appointments causing him to be extensively absent from work.  He also indicated that he went back to school and had to withdraw because of his health and is currently planning to return to school with VA's assistance.  The Board notes that the Veteran is currently in receipt of a 10 percent rating for his service-connected ilioinguinal neuropathy, which is the highest rating available under Diagnostic Code 8530 for the ilioinguinal nerve; however, further development is necessary to determine whether extraschedular consideration is warranted. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the severity of his service-connected status post right inguinal hernia repair and the effect of all his service-connected disabilities on his employability.  The claims folder must be made available to the examiner and examiner should state that he/she has reviewed the claims folder in the report of the examination.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should report the pertinent medical complaints, symptoms and clinical findings in detail.  

The examiner should specifically comment on the presence or absence of recurrence of hernia, and if recurrent, the examiner should comment on its size, whether it is readily reducible or supportable by a truss or belt.  If considered inoperable, the examiner should comment on this.  

The examiner should provide a detailed description of the scar due to hernia repair, to include, but not limited to, the following: the measurements of the length and width of the scarring, as well as the area of the scar in terms of square inches or square centimeters; whether the scarring is superficial (not associated with underlying soft tissue damage); whether the scarring is unstable (frequent loss of covering of skin over scar); whether the scarring is painful on examination; and whether the scar results in limited motion or other limitation of function of an affected body part.  If so, the examiner should describe in detail the limitations, and the extent and severity thereof.  If the scarring does not cause limited motion or other limitation of function of an affected body part, the examiner should specifically so state.  

The examiner should discuss whether the Veteran's service-connected ilioinguinal neuropathy renders him incapable of performing the mental and physical acts required for employment.

The examiner should generally address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities, which include status post pneumothorax with reactive airway disease, status post right inguinal hernia repair, and ilioinguinal neuropathy.  

The examiner should provide reasons and bases based on medical judgment and facts for any opinion rendered.

2. After the above development has been completed, readjudicate the claim for an increased (compensable) rating for status post right inguinal hernia repair; ilioinguinal neuropathy on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b)(1), including whether the requirements for invoking the procedures for referral to the VA's Director of Compensation and Pension or Under Secretary for Benefits have been met; and, TDIU under 4.16(a) if the stipulated schedular requirements are met and if not under 4.16(b), including whether the requirements for invoking the procedures for referral to the VA's Director of Compensation and Pension have been met.

3. If any claim is not fully granted, issue a supplemental statement of the case before returning the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that at least in part the purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  The veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, his claim for increase may be denied if he fails attend the requested VA examination.


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



